                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION

In re:                                                               Case No. 20-44895

JAMES WORTHAM-THOMAS, IV, and                                        Chapter 7
SHEKINAH THOMAS,
                                                                     Judge Thomas J. Tucker
                Debtors.
                                              /
DANA WATTLEY, as Administratrix of the
Estate of Anderson David C. Biggers, Jr.,
                                                                     Adv. Pro. No. 20-04352
                Plaintiff,
v.

JAMES WORTHAM-THOMAS, IV,

                Defendant.

and

JAMES WORTHAM-THOMAS, IV,
and SHEKINAH THOMAS,

                Plaintiffs,

v.

DANA WATTLEY, as Administratrix of the
Estate of Anderson David C. Biggers, Jr.,

                Defendant.
                                                  /

               OPINION REGARDING PLAINTIFF’S MOTION TO DISMISS
                          AMENDED COUNTERCLAIMS

I. Introduction

         This adversary proceeding is before the Court on the Plaintiff’s motion to dismiss the

amended counterclaims filed by the Defendant James Wortham-Thomas, IV and his wife,




     20-04352-tjt    Doc 92     Filed 03/04/21        Entered 03/04/21 12:31:20    Page 1 of 7
Shekinah Thomas (the “Defendants”).1 The motion is entitled “Motion to Dismiss

Defendant/Counter-Plaintiffs’ Original and Amended Counter-Complaint with Prejudice”

(Docket # 61 the “Motion”). The Defendants filed a response, objecting to the Motion (Docket

# 62). The Court concludes that a hearing on the Motion is not necessary, and that the amended

counterclaims in the Amended Counter-Complaint (Docket # 58) must be dismissed.2

II. Discussion

A. The amended counterclaims are property of the bankruptcy estate in Defendants’
   pending Chapter 7 bankruptcy case, which only the Chapter 7 Trustee may prosecute.

        The counterclaims, as alleged by the Defendants, arose before their Chapter 7 bankruptcy

case was filed on April 8, 2020. The Amended Counter-Complaint alleges two counts against

the Plaintiff Dana Wattley, as Administratrix of the Estate of Anderson David C. Biggers, Jr.

(the “Plaintiff”). Those are Count I (Intentional Infliction of Emotional Distress) and Count II

(Negligent Infliction of Emotional Distress).3 The allegations stated in both of these counts are

based upon conduct of the Plaintiff’s Decedent occurring “[o]n or about May 27, 2017.”4


        1
          Shekinah Thomas is not actually a defendant in this adversary proceeding, but for ease of
reference in this Opinion, the Court will refer to Shekinah Thomas and Defendant James Wortham-
Thomas collectively as the “Defendants.”
        2
           To the extent that the Motion seeks dismissal of the Defendants’ original counter-complaint, it
must be denied as moot. “An amended complaint supersedes an earlier complaint for all purposes.” In re
Refrigerant Compressors Antitrust Litig., 731 F.3d 586, 589 (6th Cir. 2013) (citing Pac. Bell Tel. Co. v.
Linkline Commc’ns, Inc., 555 U.S. 438, 456 n.4 (2009)). “Therefore, any motions directed at the original
complaint are moot in the face of the filing of the amended complaint.” Sango v. Johnson, No. 13-12808,
2014 WL 4658379 at *1 (E.D. Mich. May 22, 2014) (denying, as moot, the plaintiff’s motion for
summary judgment on the original complaint). See also Malik v. AT & T Mobility LLC, No. 1:08-cv-234,
2008 WL 4104555 (W.D. Mich. Aug. 29, 2008) (denying, as moot, the defendant's motion to dismiss or,
in the alternative, for partial summary judgment on the original complaint).
        3
            Amended Counter-Complaint (Docket # 58) at pdf pp. 3-4.
        4
            Id. at pdf pp. 3-4 ¶¶ 10-12 and 14-16.

                                                     2


   20-04352-tjt        Doc 92      Filed 03/04/21    Entered 03/04/21 12:31:20          Page 2 of 7
       Because the counterclaims arose pre-petition, they are property of the bankruptcy estate in

the Defendants’ Chapter 7 case. See 11 U.S.C. § 541(a)(1); Ukrainian Future Credit Union v.

Garak (In re Garak), 569 B.R. 684, 685 (Bankr. E.D. Mich. 2017). “This means that unless and

until the Chapter 7 Trustee abandons these claims under 11 U.S.C. § 554, or the claims

otherwise are no longer property of the bankruptcy estate, only the Chapter 7 Trustee has

standing and authority to pursue these claims.” Id. (citing Auday v. Wet Seal Retail, Inc., 698

F.3d 902, 904 (6th Cir. 2012); Michigan First Credit Union v. Smith (In re Smith), 501 B.R. 325,

325-26 (Bankr. E.D. Mich. 2013); In re Stinson, 221 B.R. 726, 729, 731 n.3 (Bankr. E.D. Mich.

1998)).

       The Chapter 7 Trustee in the Defendants’ bankruptcy case has not abandoned the

counterclaims under § 554. At this time, the counterclaims remain, at least in part, property of

the bankruptcy estate.

       In amendments to Schedule A/B filed by the Defendants on October 25, 2020, the

Defendant James Wortham-Thomas (“James”) valued his claim at $500,000, and Shekinah

Thomas (“Shekinah”) valued her claim at $250,000.5 James claimed exemptions of $10,100.00

under 11 U.S.C. § 522(d)(5); $25,150.00 under § 522(d)(11)(D); and $464,750.00 under §

522(d)(11)(A).6 Shekinah claimed exemptions of $10,850.00 under § 522(d)(5) and $ 25,150.00

under § 522(d)(11)(D).7




       5
           Case No. 20-44895 Docket # 55 at pdf p. 8.
       6
           Case No. 20-44895 Docket # 55 at pdf p. 13.
       7
           Case No. 20-44895 Docket # 55 at pdf pp. 16-17.

                                                   3


   20-04352-tjt      Doc 92     Filed 03/04/21      Entered 03/04/21 12:31:20     Page 3 of 7
       On November 9, 2020, upon stipulation of the Defendants and the Chapter 7 Trustee, the

Court entered an order in the underlying bankruptcy case entitled “Order Concerning Exemption

of Possible Claims and Counter-Claims” (the “Exemption Order”).8 The Exemption Order states

that “the Debtor’s §§ 522(d)(11)(D) and 522(d)(11)(A) exemptions and the Co-Debtor’s §

522(d)(11)(D) exemption for the potential claims or counter-claims and/or its proceeds are held

in abeyance,” without prejudice to (1) the Defendants’ right to reassert the exemptions by filing

an amended Schedule C after the claims have been liquidated, and (2) the Chapter 7 Trustee’s

right to file timely objections to any amended Schedule C.9 The Exemption Order did not

address the § 522(d)(5) exemptions, and the Trustee has not filed objections to those

exemptions.

       The result of all this is that James currently has an allowed exemption of $10,100.00 in

the counterclaims, and Shekinah currently has an allowed exemption of $10,850.00 in the

counterclaims.

       Thus, the counterclaims currently are only partially exempt, in amounts far less than the

values ascribed to them by the Defendants. So the counterclaims remain, in large part, property

of the bankruptcy estate. See Auday v. Wet Seal Retail, Inc., 698 F.3d at 905. Under these

circumstances, the Defendants’ continuing prosecution of the counterclaims would violate the

automatic stay under 11 U.S.C. § 362(a)(3), which, among other things, stays “any act . . . to




       8
           Case No. 20-44895 Docket # 60.
       9
           Id.

                                                4


   20-04352-tjt      Doc 92    Filed 03/04/21    Entered 03/04/21 12:31:20        Page 4 of 7
exercise control over property of the [bankruptcy] estate.” See Auday, 698 F.3d at 905; Garak,

569 B.R. at 685. As a result, the counterclaims must be dismissed.10

B. If and to the extent the amended counterclaims belong to the Defendants and are not
   property of the bankruptcy estate, this Court lacks subject matter jurisdiction over
   them.

        The Defendants contend that their counterclaims arose, at least in part, after they filed

their bankruptcy case on April 8, 2020. For example, in paragraphs 6 and 7 of the Amended

Counter-Complaint, Defendants allege that:

                  Both James Wortham-Thomas IV and Shekinah Thomas have
                  experienced extreme stress, anxiety, sleeplessness, loss of
                  consortium, and inability to hold a steady job arising from the
                  armed robbery incident itself, and from the actions of Dana
                  Wattley, personally, and in her capacity as Executor of the Estate
                  of Anderson David C. Biggers Jr.

                  Certain actions of Dana Wattley pre-date the filing of the Chapter 7
                  bankruptcy case and other actions do not pre-date the filing of the
                  Chapter 7 bankruptcy estate [sic]. To the extent that this Court
                  may find that Dana Wattley may be personally liable to James
                  Wortham-Thomas IV and Shekinah Thomas for matters
                  arising after the date of the Chapter 7 case, such liability is not
                  property of the Chapter 7 bankruptcy estate and James
                  Wortham-Thomas IV and Shekinah Thomas may proceed
                  without leave of the Chapter 7 Trustee.11

But the Court concludes that the Amended Counter-Complaint cannot be interpreted as alleging

any post-petition claims. As was stated previously, the substantive counts of the Amended

Counter-Complaint, Counts I and II, allege claims based solely on the pre-petition conduct of the

Plaintiff’s Decedent.


        10
            The Court’s conclusion on this issue makes it unnecessary to reach the other arguments made
in the Plaintiff’s Motion regarding the prepetition counterclaims.
        11
             Docket # 58 at pdf p. 3 ¶¶ 6-7 (emphasis added).

                                                     5


   20-04352-tjt        Doc 92     Filed 03/04/21      Entered 03/04/21 12:31:20        Page 5 of 7
       In any event, even if the Amended Counter-Complaint could be read to allege any post-

petition claims, this Court would have to dismiss those claims, for lack of subject matter

jurisdiction.

       “This Court has subject matter jurisdiction over ‘all cases under title 11,’ and over ‘all

civil proceedings’ (1) ‘arising under title 11’ or (2) ‘arising in’ a case under title 11 or (3) ‘related

to’ a case under title 11.” Allard .v Coenen (In re Trans-Industries, Inc.), 419 B.R. 21, 26

(Bankr. E.D. Mich. 2009) (citing 28 U.S.C. §§ 1334(b), 157(a), 157(b)(1), and L.R. 83.50(a)

(E.D. Mich.)). An adversary proceeding is a “civil proceeding” under 28 U.S.C. § 1334(b), “so

that, in order for the Court to have jurisdiction, this adversary proceeding must fit within one of

the three categories of civil proceedings listed in § 1334(b).” Id. at 27.

       “The phrase ‘arising under title 11’ describes those proceedings that involve a cause of

action created or determined by a statutory provision of title 11, and ‘arising in’ proceedings are

those that, by their very nature, could arise only in bankruptcy cases.” Id. The counterclaims

alleged in this case do not fit into either of those categories. Thus, for this Court to have subject

matter jurisdiction over any post-petition counterclaims of the Defendants, jurisdiction would

have to be based upon the third category — ”related to” jurisdiction.

                “The usual articulation of the test for determining whether a civil
                proceeding is related to bankruptcy is whether the outcome of that
                proceeding could conceivably have any effect on the estate being
                administered in bankruptcy. Thus, the proceeding need not
                necessarily be against the debtor or against the debtor's property.
                An action is related to bankruptcy if the outcome could alter the
                debtor's rights, liabilities, options, or freedom of action (either
                positively or negatively) and which in any way impacts upon the
                handling and administration of the bankrupt estate.”




                                                   6


   20-04352-tjt      Doc 92     Filed 03/04/21      Entered 03/04/21 12:31:20          Page 6 of 7
Id. at 28 (quoting Michigan Employment Sec. Comm’n v. Wolverine Radio Co., Inc., 930 F.2d

1132, 1142 (6th Cir. 1991) (italics in original)).

       In a Chapter 7 case, a debtor’s claims based upon post-petition conduct generally are not

property of the bankruptcy estate.12 11 U.S.C. § 541(a)(1) (property of the estate consists of “all

legal or equitable interests of the debtor in property as of the commencement of the case.”);

Marshall v. PNC Bank, 491 B.R. 217, 230 (Bankr. S.D. Ohio 2012). Therefore, any recovery on

a post-petition claim would have no impact on the administration of the bankruptcy estate, and

this Court would not have “related to” jurisdiction over any post-petition counterclaim alleged in

the Defendants’ Amended Counter-Complaint. Id.; see also Sicherman v. Crosby (In re Rivera),

379 B.R. 728, 731 (Bankr. N.D. Ohio 2007) (where the court found that it was without “related

to” jurisdiction to adjudicate a debtor’s legal malpractice claim arising out of post-petition

conduct).

III. Conclusion

       For the reasons stated in this Opinion, the Court will enter an order dismissing

Defendants’ amended counterclaims.


Signed on March 4, 2021




       12
            The Defendants acknowledge this in the Amended Counter-Complaint. (See Docket # 58 at
pdf p. 3 ¶ 7).

                                                     7


   20-04352-tjt     Doc 92     Filed 03/04/21        Entered 03/04/21 12:31:20      Page 7 of 7
